SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-53683) UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 55 [X] and REGISTRATION STATEMENT (NO. 811-07175) UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 58 [X] Vanguard Tax-Managed Funds (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 29, 2015, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on ( ) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Tax-Managed Funds ® Prospectus April 29, 2015 Admiral Shares Vanguard Tax-Managed Balanced Fund Admiral Shares (VTMFX) Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares (VTCLX) Vanguard Tax-Managed Small-Cap Fund Admiral Shares (VTMSX) This prospectus contains financial data for the Funds through the fiscal year ended December 31, 2014. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries Investing With Vanguard 38 Tax-Managed Balanced Fund 1 Purchasing Shares 38 Tax-Managed Capital Appreciation Fund 6 Converting Shares 41 Tax-Managed Small-Cap Fund 11 Redeeming Shares 42 Investing in Tax-Managed Funds 16 Exchanging Shares 45 More on the Funds 17 Frequent-Trading Limitations 46 The Funds and Vanguard 27 Other Rules You Should Know 48 Investment Advisor 27 Fund and Account Updates 52 Dividends, Capital Gains, and Taxes 30 Contacting Vanguard 54 Share Price 32 Additional Information 55 Financial Highlights 34 Glossary of Investment Terms 58 Vanguard Tax-Managed Balanced Fund Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of federally tax-exempt income, long-term capital appreciation, and a modest amount of taxable current income. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.10% 12b-1 Distribution Fee None Other Expenses 0.02% Total Annual Fund Operating Expenses 0.12% 1 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Funds shares. This example assumes that the Fund provides a return of 5% each year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $12 $39 $68 $154 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 8% of the average value of its portfolio . Principal Investment Strategies The Fund invests approximately 50% to 55% of its assets in municipal securities and the balance in common stocks. The fixed income portion of the Fund is concentrated in high-quality municipal securities with a dollar-weighted average maturity expected to be between 6 and 12 years. At least 75% of the municipal bonds purchased by the Fund will be rated in one of the top three credit-rating categories as determined by an independent bond-rating agency (e.g., Aaa, Aa, and A by Moodys Investors Service, Inc., or AAA, AA, and A by Standard & Poors) or, if unrated, determined to be of comparable quality by the advisor. The Funds stock holdings are chosen from the stocks that pay lower dividends within the Russell 1000 Indexan index that is made up of stocks of large- and mid-capitalization U.S. companies. The Fund uses statistical methods to sample the Index, aiming to minimize taxable dividends while approximating the other characteristics of the Index. The intended resu lt is a portfolio that will loosely track the total return performance of the Index, but with lower taxable income distributions. 2 Principal Risks The Fund is subject to the risks associated with the stock and bond markets, any of which could cause an investor to lose money. However, because stock and bond prices can move in different directions or to different degrees, the Funds bond holdings may counteract some of the volatility experienced by the Funds stock holdings.  With 50% to 55% of its assets in municipal securities, the Fund is proportionately subject to bond risks, including the following : interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates; credit risk , which is the chance that a bond issuer will fail to pay interest or principal in a timely manner or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline; call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupon rates or interest rates before their maturity dates, causing the Fund to lose any price appreciation above the bonds call price and forcing it to reinvest the unanticipated proceeds at lower interest rates that may result in a decline in the Funds income; income risk, which is the chance that the Funds income will decline because of falling interest rates; li quidity risk , which is the chance that the Fund may not be able to sell a security in a timely manner at a desired price; and tax risk, which is the chance that all or a portion of a tax-exempt fund
